DETAILED ACTION

Response to Arguments
Applicant’s arguments, see application, filed 11/01/2022, with respect to the majority of the 112 rejections have been fully considered and are persuasive.  The majority of the 112 rejections have been withdrawn. 
Applicant's arguments filed 11/01/2022 have been fully considered but they are not persuasive.  
Applicant did not address the 112b rejection in regards to the clarification of the terms/ranges corresponding to “no blur”, “smearing blur” and “non-smearing blur”.  Applicant attempted to clarify by re-naming the terms to “no blur”, “smearing” and “no smearing”.  However, this does not define what is covered by smearing (i.e. a large amount of blur) and no smearing (i.e. a little amount of blur).  The large and little are not defined.
Applicant’s arguments directed to the 112b rejection in regards to step c of claim 24 was not addressed but applicant stated that the claim does not require any explanation.  The examiner presented a 112b rejection due to the claim being confusing and unclear.  The claim states that the camera frame rate is reduced when no blur is present and reduce the mirror speed (or reduce the camera frame rate by reducing the mirror speed) when there is significant amount of blur.  Why is the same function being performed for either no blur or blur.  The examiner additionally reached out to another primary examiner to discuss this matter and this examiner did agree.
Applicant is arguing that Taylor does not does any form of mirror that is “configured to reflect a beam of light from a scene of interest onto the passive sensor” (See Remarks Pg. 10).  This argument is unclear because the examiner is relying upon Gao to teach the limitation “wherein the dynamic optical modulator is configured to reflect a beam of light from a scene of interest onto the passive sensor”.  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation for combination comes directly from the Taylor reference.
Applicant is arguing that the one of ordinary skill in the art would not combine Gao with Taylor (See Remarks Pg. 11).  The examiner respectfully disagrees.  Gao lacks software for controlling the frame rate and mirror speed.  It would be obvious to combine a reference comprising image software for controlling the frame rate and mirror speed such that improved imaging conditions are detected as described in the imaging system in Taylor.




Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Dependent claim 24 is additionally unclear due to the following.  Claim 24 is claimed in a partially unclear way but the specification (para. 0036-0039) provides understanding to what is attempted to be claimed.  However, the issue that arises is that the specification does not provide clarity to the terms “smearing blur” and “non-smearing blur” and more explicitly to the ranges that these terms cover.  It appears based on para. 0036-0039, that a smearing blur relates to a significant amount of blur in the image and a non-smearing blur relates to a little amount or an acceptable amount of blur in the image.  However, the amount or range of blur is not defined for “a smearing blur” and “a non-smearing blur” and therefore are vague.  Please clarify the claim language.
	Dependent claim 24 is unclear due to the examiner’s search of the prior art in view of this claim in light of the specification.  Claim 24 states that based on the amount of blur (i.e. no blur or significant blur) certain operations of the camera system are adjusted (i.e. reduce frame rate or reduce mirror speed).  Based on the examiner’s search of the prior art, the mirror scanning speed is usually or almost dependent on the frame rate, and vice versa (i.e. the mirror speed is proportional to the camera’s frame rate).  Based on this and review of the specification, the claim (nor the specification) distinguish or describe how the mirror speed and the frame rate are not proportional to one another (as the prior art describes).  Therefore, the frame rate is reduced (i.e. analogous to reducing the mirror scan rate) when there is no blur present in the image but then when there is significant blur (i.e. smearing blur in the claim) the mirror speed is reduced (i.e. analogous to reducing the frame rate).  Reducing the mirror speed is analogous to reducing the frame rate since they are usually proportional with one another based on the examiner’s search of the prior art.  {For reference, see Steinberg US 20180113200 para. 0363, Shia US 20210333405 para. 0006 & Zhang US 20200225330 para. 0112}.  Please clarify the claim language.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5, 11-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US 20140218468) in view of Taylor et al. (herein after will be referred to as Taylor) (US 20180136314).
Regarding claim 1, Gao discloses a camera comprising: 
a passive sensor; [See Gao [Fig. 1] Foveated image sensor (170).]
a dynamic optical modulator; and [See Gao [Fig. 1] Scanning mirror (150).]
an optical modulator controller configured to control the orientation of the dynamic optical modulator; and [See Gao [0035] Scanning motion of the scanning mirror is electronically controlled.  Also, see Claim 20, scanning mirror controller.]
a processor configured to receive digital image data from the passive sensor and to control the optical modulator controller,  [See Gao [Fig. 5] Fast scanning mirror control uses tracking data and/or object characterization from image data obtained from the foveated imaging sensor.  This process is repeated or looped.]
wherein the processor is configured to control the optical modulator controller in accordance with a control algorithm.  [See Gao [0045] Image processing algorithm applied to the foveated image for tracking or object characterization.  Also, see Fig. 5.  Additionally and alternatively, it is inherent that a dynamic scanning mirror is controlled via software via a processor/controller.]
wherein the dynamic optical modulator is configured to reflect a beam of light from a scene of interest onto the passive sensor,  [See Gao [Fig. 1] Scanning mirror (150) and Foveated image sensor (170).]
Gao does not explicitly disclose
wherein the control algorithm provides a mirror speed for movement of the optical modulator and a frame-rate speed for capturing the digital image data by the passive sensor.  
However, Taylor does disclose
wherein the control algorithm provides a mirror speed for movement of the optical modulator and a frame-rate speed for capturing the digital image data by the passive sensor.  [See Taylor [0040] Controller to control camera frame rate and mirror speed.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Gao to add the teachings of Taylor, in order to control or adapt the parameters of a imaging system according to detected conditions such that the performance of the imaging system is improved [See Taylor [0040]].


Regarding claim 2, Gao discloses the camera of claim 1.  Furthermore, Gao discloses
wherein the passive sensor is a high speed passive sensor.  [See Gao [Fig. 1] Foveated image sensor (170).]

Regarding claim 3, Gao discloses the camera of claim 1.  Furthermore, Gao discloses

wherein the passive sensor is a CCD or CMOS image sensor.  [See Gao [Claim 5] Image sensor (170) is CCD or CMOS.]

Regarding claim 4, Gao discloses the camera of claim 1.  Furthermore, Gao discloses
wherein the dynamic optical modulator is a scanning mirror or an array of scanning mirrors.  [See Gao [Fig. 1] Scanning mirror (150).]

Regarding claim 5, Gao discloses the camera of claim 1.  Furthermore, Gao discloses
wherein the dynamic optical modulator is a MEMs mirror or an array of MEMs mirrors.  [See Gao [0035] MEMS mirror.]

Regarding claim 15, Gao discloses the camera of claim 1.  Furthermore, Gao discloses
a composite camera comprising: 
a secondary camera, a primary camera, wherein the primary camera is the primary camera of claim 1.  [See Gao [Fig. 1] Wide FOV image sensor (140).]

Regarding claim 16, Gao discloses the camera of claim 15.  Furthermore, Gao discloses
wherein the secondary camera is one of an optical camera, a thermal camera, or an ultra-violet camera. [See Gao [Fig. 1] Wide FOV image sensor (140).]

Regarding claim 17, Gao discloses the camera of claim 15.  Furthermore, Gao discloses
wherein a field of view of the secondary camera and a field of view of the primary camera overlap at least in part.  [See Gao [Fig. 5] Processing Wide FOV images to capture foveated images with a foveated imaging sensor.]

Regarding claim 18, Gao discloses the camera of claim 1.  Furthermore, Gao discloses
wherein the secondary camera is configured to capture a first image of a scene and the primary camera is configured to capture one or more second images, each of the second images being of an area of interest within the scene.  [See Gao [Fig. 5] Processing Wide FOV images to capture foveated images with a foveated imaging sensor.]

Regarding claim 19, Gao discloses the camera of claim 18.  Furthermore, Gao discloses
wherein each second image has a higher resolution than the first image.  [See Gao [0002] Foveated image (i.e. small FOV inside the said large FOV) has much higher resolution.]

Regarding claim 28, Gao discloses the camera of claim 18.  Furthermore, Gao discloses 
wherein a field of view of the secondary camera and a field of view of the primary camera only partially overlap. [See Gao [Fig. 5] Processing Wide FOV images to capture foveated images with a foveated imaging sensor.  Since a foveated image is contained within a wide FOV image and is a part of the wide FOV image, then the wide camera FOV and foveate camera FOV partially overlap.]


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gao (US 20140218468) in view of Wu (US 20110013300).

Regarding claim 6, Gao discloses the camera of claim 5.  Furthermore, Gao does not explicitly disclose
wherein each MEMs mirror comprises a plurality of microactuators.   
However, Wu does disclose
wherein each MEMs mirror comprises a plurality of microactuators.   [See Wu [Abtstract] MEMS hierarchically optical mirrors with corresponding microactuators.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Gao to add the teachings of Wu, in order to improve upon the performance of a MEMS mirror [See Wu [0001]].

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US 20140218468) in view of Wu (US 20110013300) and in further view of Da Silva et al. (herein after will be referred to as Da Silva) (US 20120236379).

Regarding claim 7, Gao (modified by Wu) disclose the camera of claim 6.  Furthermore, Gao does not explicitly disclose
wherein a central reflective mirror plate of each MEMs mirror is suspended by four microactuators.
However, Da Silva does disclose
wherein a central reflective mirror plate of each MEMs mirror is suspended by four microactuators.  [See Da Silva [Fig. 8] Multiple actuators (850A & 850B) for central mirror (810).]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Gao (modified by Wu) to add the teachings of Da Silva, in order to improve upon mirror systems in an optical device [See Da Silva [0002]].

Regarding claim 8, Gao (modified by Wu and Da Silva) disclose the camera of claim 7.  Furthermore, Gao does not explicitly disclose
wherein each of the microactuators are configured to be electrically controlled to set the height of a corresponding edge of the central reflective mirror plate, the microactuator being anchored to the corresponding edge.
However, Da Silva does disclose
wherein each of the microactuators are configured to be electrically controlled to set the height of a corresponding edge of the central reflective mirror plate, the microactuator being anchored to the corresponding edge.  [See Da Silva [Fig. 8] Multiple actuators (850A & 850B) for central mirror (810).]
Applying the same motivation as applied in claim 7.

Regarding claim 8, Gao (modified by Wu) disclose the camera of claim 6.  Furthermore, Gao does not explicitly disclose
wherein each of the microactuators is made of a folded thin-film beam.
However, Da Silva does disclose
wherein each of the microactuators is made of a folded thin-film beam.  [See Da Silva [0005] Thin piezoelectric actuators and/or para. 0042, thin film.]
Applying the same motivation as applied in claim 7.
Regarding claim 10, Gao (modified by Wu) disclose the camera of claim 6.  Furthermore, Gao does not explicitly disclose
wherein the optical modulator controller is configured to control each of the microactuators.  
However, Da Silva does disclose
wherein the optical modulator controller is configured to control each of the microactuators.  [See Da Silva [0005] Thin piezoelectric actuators are controlled by a controller.]
Applying the same motivation as applied in claim 7.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gao (US 20140218468) in view of Fujihara et al. (herein after will be referred to as Fujihara) (US 20080074650) and in further view of Clark et al. (herein after will be referred to as Clark) (US 20070211343).

Regarding claim 14, Gao discloses the camera of claim 12.  Furthermore, Gao does not explicitly disclose
further comprising a cover glass positioned between the dynamic optical modulator and the passive sensor, 
wherein the passive sensor and the dynamic optical modulator are positioned at angles relative to the cover glass established to dampen reflections from the cover glass.  
However, Fujihara does disclose
further comprising a cover glass positioned between the dynamic optical modulator and the passive sensor, [See Fujihara [0098 and 0068] Image acquiring unit including camera, MEMS mirror and cover glass.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Gao to add the teachings of Fujihara, in order to incorporate a cover glass with the MEMS mirror to distinguish between necessary and unnecessary lights [See Fujihara [0098]].
Gao (modified by Fujihara) do not explicitly disclose
wherein the passive sensor and the dynamic optical modulator are positioned at angles relative to the cover glass established to dampen reflections from the cover glass.
However, Clark does disclose
wherein the passive sensor and the dynamic optical modulator are positioned at angles relative to the cover glass established to dampen reflections from the cover glass.  [See Clark [0037] Alignment and adjustability is accomplished by positioning optical element with respect to another optical element to eliminate ghost reflections.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Gao (modified by Fujihara) to add the teachings of Fujihara, in order to perform a simple substitution of optical components to achieve the same result of eliminating ghost reflections.  This will improve upon the imaging performance.

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US 20140218468) in view of Ranalli et al. (herein after will be referred to as Ranalli) (US 20150268464).

Regarding claim 20, Gao discloses the camera of claim 18.  Furthermore, Gao does not explicitly disclose
configured to associate with one or more second images with the first image and provide and/or store the first and second images.  
However, Ranalli does disclose
configured to associate with one or more second images with the first image and provide and/or store the first and second images.  [See Ranalli [0034-0035] Storing Wide image and foveated image.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Gao to add the teachings of Ranalli, in order to incorporate means for storing the wide and foveated images such that proper retrieval of the images is achievable when needing the images.

Regarding claim 21, Gao discloses the camera of claim 15.  Furthermore, Gao discloses
a method of imaging a scene with a composite camera, the composite camera being the composite camera of claim 15, the method comprising: [See Gao [Fig. 1] Wide FOV image sensor (140) and foveated image sensor (170).]
capturing a first image of a scene with the secondary camera; analyzing the first image with a processor to identify one or more areas of interest within the scene; causing the optical modulator to control the dynamic optical modulator such that the primary camera captures one or more second images, each second image being an image of one of the one or more areas of interest within the scene; [See Gao [Fig. 5] 
Gao does not explicitly disclose
associating the first and second images; and 
storing and/or providing the first and second images.  
However, 
associating the first and second images; and [See Ranalli [0060] Transmits the foveated view in addition to the WFOV image to the user for display.  Therefore, they are associated for display.]
storing and/or providing the first and second images.  [See Ranalli [0034-0035] Storing Wide image and foveated image.]
Applying the same motivation as applied in claim 20.

Regarding claim 22, Gao (modified by Ranalli) disclose the method of claim 21.  Furthermore, Gao discloses
wherein each second image has a higher resolution than the associated first image.  [See Gao [0002] Foveated image (i.e. small FOV inside the said large FOV) has much higher resolution.]

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Gao (US 20140218468) in view of Ranalli (US 20150268464) and in further view of Lee et al. (herein after will be referred to as Lee) (US 20180197278).

Regarding claim 22, Gao (modified by Ranalli) disclose the method of claim 21.  Furthermore, Gao does not explicitly disclose
further comprising performing post-processing on at least one second image to remove imaging artifacts from the at least one second image.  
However, Lee does disclose
further comprising performing post-processing on at least one second image to remove imaging artifacts from the at least one second image.  [See Lee [Abstract] Image processing to remove artifacts from image.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Gao to add the teachings of Ranalli, in order to incorporate means for image correction.  This will allow the system to improve upon image capturing performance.

Allowable Subject Matter
Claims 24-27  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242. The examiner can normally be reached Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES T BOYLAN/Examiner, Art Unit 2486